Rule 1901.3. Commencement of Action.

                                          ***

     (d)     The master for emergency relief shall follow the procedures set forth in the
Pennsylvania Rules of Civil Procedure Governing Actions and [proceedings before
magisterial district judges]Proceedings Before Magisterial District Judges for
emergency relief under the Protection From Abuse Act.

      Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.

                            [Explanatory Comment - 2006

      New subdivision (c) reflects the 2005 amendments to the Protection From
Abuse Act which prohibits charging fees or costs against the plaintiff. 23
Pa.C.S.A. § 6106(b). The 2005 amendments to 23 Pa.C.S.A. § 6110(e) of the
Protection From Abuse Act authorize the use of masters for emergency relief
which is reflected in new subdivision (d).]


Rule 1901.6. [No responsive pleading required]Responsive Pleading Not
Required.

      [No pleading need be filed in response]The defendant is not required to file
an answer or other responsive pleading to the petition or the certified order, and all
averments not admitted shall be deemed denied.

       Note: For procedures as to the time and manner of hearings and issuance of
orders, see 23 Pa.C.S.[A.] § 6107. For provisions as to the scope of relief available,
see 23 Pa.C.S.[A.] § 6108. For provisions as to contempt for violation of an order, see
23 Pa.C.S.[A.] § 6114.

      See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.
Rule 1905. Forms for Use in PFA Actions. Notice and Hearing. Petition.
Temporary Protection Order. Final Protection Order.

                                             ***

        (b)    The petition in an action filed pursuant to the Act shall be substantially in
the following form, but the first page (paragraphs 1 through 4), following the Notice of
Hearing and Order, [must]shall be exactly as set forth in this rule:

                                             ***

      Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.

       (c)    The Temporary Order of Court, or any continued, amended, or modified
Temporary Order of Court, entered pursuant to the Act shall be substantially in the
following form, but the first page [must]shall be exactly as set forth in this rule:

                                             ***


Rule 1910.4. Commencement of Action. Fee.

       (a)    An action shall be commenced by filing a complaint with the domestic
relations section of the court of common pleas.

       Note: For the form of the complaint, see [Rule]Pa.R.C.P. No. 1910.27(a).

        See Pa.R.C.P. No. 1930.1(b). To the extent this rule applies to actions not
governed by other legal authority regarding confidentiality of information and
documents in support actions or that attorneys or unrepresented parties file
support-related confidential information and documents in non-support actions
(e.g., divorce, custody), the Public Access Policy of the Unified Judicial System of
Pennsylvania: Case Records of the Appellate and Trial Courts shall apply.

    Section 961 of the Judicial Code, 42 Pa.C.S. § 961, provides that each court of
common pleas shall have a domestic relations section.

                                             ***


                                              2
Rule 1910.7. [No ]Pleading by Defendant Not Required. Question of Jurisdiction
or Venue or Statute of Limitations in Paternity.

      (a)     [No]An answer or other responsive pleading by the defendant shall not
be required, but if the defendant elects to file a pleading, the domestic relations office
conference required by the order of court shall not be delayed.

        Note: See Pa.R.C.P. No. 1930.1(b). To the extent this rule applies to actions
not governed by other legal authority regarding confidentiality of information and
documents in support actions or that attorneys or unrepresented parties file
support-related confidential information and documents in non-support actions
(e.g., divorce, custody), the Public Access Policy of the Unified Judicial System of
Pennsylvania: Case Records of the Appellate and Trial Courts shall apply.

                                             ***


Rule 1910.11. Office Conference. Subsequent Proceedings. Order.

                                             ***

        (c)    At the conference, the parties shall furnish to the officer true copies of their
most recent federal income tax returns, their pay stubs for the preceding six months,
verification of child care expenses, and proof of medical coverage [which]that they may
have or have available to them. In addition, [they]the parties shall provide copies of
their Income Statements and Expense Statements in the forms required by
[Rule]Pa.R.C.P. No. 1910.27(c)[,] and completed as set forth [below]in (1) and (2) of
this subdivision.

        Note: See Pa.R.C.P. No. 1930.1(b). To the extent this rule applies to actions
not governed by other legal authority regarding confidentiality of information and
documents in support actions or that attorneys or unrepresented parties file
support-related confidential information and documents in non-support actions
(e.g., divorce, custody), the Public Access Policy of the Unified Judicial System of
Pennsylvania: Case Records of the Appellate and Trial Courts shall apply.

                                             ***


Rule 1910.27. Form of Complaint. Order. Income Statements and Expense
Statements. Health Insurance Coverage Information Form. Form of Support


                                              3
Order. Form Petition for Modification. Petition for Recovery of Support
Overpayment.

       (a)    The complaint in an action for support shall be substantially in the
following form:

                                           ***

        Note: See Pa.R.C.P. No. 1930.1(b). To the extent this rule applies to actions
not governed by other legal authority regarding confidentiality of information and
documents in support actions or that attorneys or unrepresented parties file
support-related confidential information and documents in non-support actions
(e.g., divorce, custody), the Public Access Policy of the Unified Judicial System of
Pennsylvania: Case Records of the Appellate and Trial Courts shall apply.

       (b)    The order to be attached at the front of the complaint [set forth] in
subdivision (a) shall be [in] substantially in the following form:

                                           ***

       (c)   The Income Statements and Expense Statements to be attached to the
order in subdivision (b) shall be [in] substantially in the following form:

              (1)    Income Statements. This form must be filled out in all cases.

        Note: See Pa.R.C.P. No. 1930.1(b). To the extent this rule applies to actions
not governed by other legal authority regarding confidentiality of information and
documents in support actions or that attorneys or unrepresented parties file
support-related confidential information and documents in non-support actions
(e.g., divorce, custody), the Public Access Policy of the Unified Judicial System of
Pennsylvania: Case Records of the Appellate and Trial Courts shall apply.

                                           ***

              (2)    Expense Statements. An Expense Statement is not required in
cases [which]that can be determined pursuant to the guidelines unless a party avers
unusual needs and expenses that may warrant a deviation from the guideline amount of
support pursuant to [Rule]Pa.R.C.P. No. 1910.16-5 or seeks an apportionment of
expenses pursuant to [Rule]Pa.R.C.P. No. 1910.16-6. [(See Rule]See Pa.R.C.P. No.
1910.11(c)(1)[)]. Child support is calculated under the guidelines based upon the
monthly net incomes of the parties, with additional amounts ordered as necessary to
provide for child care expenses, health insurance premiums, unreimbursed medical
expenses, mortgage payments, and other needs, contingent upon the obligor’s ability to

                                             4
pay. The Expense Statement in subparagraph (A) [below] shall be utilized if a party is
claiming that he or she has unusual needs and unusual fixed expenses that may
warrant deviation or adjustment in a case determined under the guidelines. In child
support, spousal support, and alimony [pendente lite]pendente lite cases calculated
pursuant to [Rule]Pa.R.C.P. No. 1910.16-3.1 and in divorce cases involving claims for
alimony, [or] counsel fees, or costs and expenses pursuant to [Rule]Pa.R.C.P. No.
1920.31(a), the parties [must]shall complete the Expense Statement in subparagraph
(B) [below].

        Note: See Pa.R.C.P. No. 1930.1(b). To the extent this rule applies to actions
not governed by other legal authority regarding confidentiality of information and
documents in support actions or that attorneys or unrepresented parties file
support-related confidential information and documents in non-support actions
(e.g., divorce, custody), the Public Access Policy of the Unified Judicial System of
Pennsylvania: Case Records of the Appellate and Trial Courts shall apply.

                                             ***


Rule 1915.3. Commencement of Action. Complaint. Order.

        (a)     Except as provided by subdivision (c), an action shall be commenced by
filing a verified complaint substantially in the form provided by [Rule]Pa.R.C.P. No.
1915.15(a).

      Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.

                                             ***


Rule 1915.4-4. Pre-Trial Procedures.

                                             ***

        (b) Not later than five days prior to the pre-trial conference, each party shall file a
pre-trial statement with the prothonotary’s office and serve a copy upon the court and
the other party or counsel of record. The pre-trial statement shall include the following
matters, together with any additional information required by special order of the court:


                                              5
                                           ***

In addition to the above items included in the pre-trial statement, any reports of experts
and other proposed exhibits shall be included as part of the pre-trial statement served
upon the other party or opposing counsel, but not included with the pre-trial statement
served upon the court.

      Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.


Rule 1915.7. Consent Order.

      If an agreement for custody is reached and the parties desire a consent order to
be entered, they shall note their agreement upon the record or shall submit to the court
a proposed order bearing the written consent of the parties or their counsel.

      Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.


Rule 1915.15. Form of Complaint. Caption. Order. Petition to Modify a Custody
Order.

       (a)    The complaint in an action for custody shall be [in] substantially in the
following form:

                                           ***

       Note: The form of complaint is appropriate [where]if there is one plaintiff and
one defendant and [where]if the custody of one child is sought, or [where]if the
custody of several children is sought and the information required by paragraphs 3 to 7
is identical for all of the children. [Where]If there are multiple parties, the complaint
should be appropriately adapted to accommodate them. [Where]If the custody of
several children is sought and the information required is not identical for all of the
children, the complaint should contain a separate paragraph for each child.


                                             6
      See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.

       (b)    A petition to modify a custody order shall be [in] substantially in the
following form:

                                            ***

      Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.

       (c)    The order to be attached at the front of the complaint or petition for
modification shall be [in] substantially in the following form:

                                            ***


Rule 1915.17. Relocation. Notice and Counter-Affidavit.

                                            ***

      Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.

      (j)    The counter-affidavit that must be served with the relocation notice shall
be substantially in the following form as set forth [at]in 23 Pa.C.S. § 5337(d):

                                            ***

      Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.

                                             7
Rule 1915.18. Form of Order Directing Expert Examination and Report.

      The order of court directing expert evaluation in a custody matter pursuant to
[Rule]Pa.R.C.P. No. 1915.8 shall be [in] substantially in the following form:

                                          ***


Rule 1920.13. Pleading More Than One Cause of Action. Alternative Pleading.

                                          ***

      Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.


Rule 1920.15. Counterclaim. Subsequent Petition.

                                          ***

       Note: [See Rule]See Pa.R.C.P. No. 1920.31, which requires the joinder of
certain related claims under penalty of waiver. A claim for alimony must be raised
before the entry of a final decree of divorce or annulment.

             See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.


Rule 1920.31. Joinder of Related Claims. Child and Spousal Support. Alimony.
Alimony [Pendente Lite]Pendente Lite. Counsel Fees. Costs and Expenses.

       (a)    (1)   [When either]If a party has raised a claim for alimony, [or] counsel
fees, or costs and expenses, [each party]the parties shall file a true copy of the most
recent federal income tax return, pay stubs for the preceding six months, a completed
Income Statement in the form required [at Rule]by Pa.R.C.P. No. 1910.27(c)(1), and a

                                           8
completed Expense Statement in the form required by [Rule]Pa.R.C.P. No.
1910.27(c)(2)(B). A party may not file a motion for the appointment of a master or a
request for court action regarding alimony, alimony [pendente lite]pendente lite, [or]
counsel fees, or costs [cost] and expenses until at least 30 days following the filing of
that party’s tax returns, Income Statement, and Expense Statement. The other party
shall file the tax returns, Income Statement, and Expense Statement within 20 days of
service of the moving party’s documents. If a claim for child support, spousal support, or
alimony [pendente lite]pendente lite is raised in a divorce complaint, [no expense
form]an Expense Statement is not needed in a support action that can be decided
pursuant to the support guidelines unless a party claims unusual needs or unusual fixed
expenses, [or] seeks deviation pursuant to [Rule]Pa.R.C.P. No. 1910.16-5, or
apportionment of expenses pursuant to [Rule]Pa.R.C.P. No. 1910.16-6.

      Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.

                                            ***


Rule 1920.33. Joinder of Related Claims. Equitable Division.
Enforcement.

       (a)    If a pleading or petition raises a claim for equitable division of marital
property under Section 3502 of the Divorce Code, the parties shall file and serve on the
other party an inventory, which shall include the information in subdivisions (1) through
(3) and shall be substantially in the form set forth in Pa.R.C.P. No. 1920.75. Within 20
days of service of the moving party’s inventory, the non-moving party shall file an
inventory. A party may not file a motion for the appointment of a master or a request for
court action regarding equitable division until at least 30 days following the filing of that
party’s inventory.

      Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.

                                            ***



                                              9
        (b)     Within the time required by order of court or written directive of the master
or, if none, at least 60 days before the scheduled hearing on the claim for equitable
division, the parties shall file and serve upon the other party a pre-trial statement. The
pre-trial statement shall include the following matters, together with any additional
information required by special order of the court:

                                               ***

                (10) a proposed resolution of the economic issues raised in the
                pleadings.

      Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.

                                               ***


Rule 1920.75. Form of Inventory.

        The inventory required by [Rule]Pa.R.C.P. No. 1920.33(a) shall be substantially
in the following form:

                                               ***

      Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.


Rule 1930.1. [Form of Pleadings. ]Form of Caption. Confidential Information and
Confidential Documents. Certification.

      (a)      The form of the caption in all domestic relations matters shall be
substantially [as follows]in the following form:

               In the Court of Common Pleas of _______ County, Pennsylvania

A. Litigant,                               )

                                               10
                     Plaintiff           )
vs.                                      )        No.     [of 19 ](Docket number)
B. Litigant,                             )
                     Defendant           )

                                    (Title of Pleading)

       Note: As domestic relations matters are no longer quasi-criminal, the phrase
‘‘Commonwealth ex rel.’’ shall not be used in the caption of any domestic relations
matter.

       (b)    Unless public access is otherwise constrained by applicable
authority, any attorney, or any party if unrepresented, who files a document
pursuant to these rules with the prothonotary’s office shall comply with the
requirements of Sections 7.0 and 8.0 of the Public Access Policy of the Unified
Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts
(Policy) including a certification of compliance with the Policy and, as necessary,
a Confidential Information Form, unless otherwise specified by rule or order of
court, or a Confidential Document Form in accordance with the Policy.

      Note: Applicable authority includes but is not limited to statute,
procedural rule, or court order. The Public Access Policy of the Unified
Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts (Policy) can be found on the website of the Supreme Court of
Pennsylvania at http://www.pacourts.us/public-records. Sections 7.0(D)
and 8.0(D) of the Policy provide that the certification shall be in
substantially the following form:

               I certify that this filing complies with the provisions of
               the Public Access Policy of the Unified Judicial System
               of Pennsylvania: Case Records of the Appellate and
               Trial Courts that require filing confidential information
               and documents differently than non-confidential
               information and documents.

             The Confidential Information Form and the Confidential
Document Form can be found at http://www.pacourts.us/public-records. In
lieu of the Confidential Information Form, Section 7.0(C) of the Policy
provides for a court to adopt a rule or order permitting the filing of a
document in two versions, a “Redacted Version” and an “Unredacted
Version.”



                                             11
Rule 1930.6. Paternity Actions. Scope. Venue. Commencement of Action.

        (a)   [Scope. ]This rule shall govern the procedure by which a putative father
may initiate a civil action to establish paternity and seek genetic testing. Such an action
shall not be permitted if an order already has been entered as to the paternity, custody,
or support of the child, or if a support or custody action to which the putative father is a
party is pending.

      (b)    [Venue. ]An action may be brought only in the county in which the
defendant or the child(ren) reside.

        (c)     [Commencement of Action. ]An action shall be [initiated]commenced
by filing a verified complaint to establish paternity and for genetic testing substantially in
the form set forth in subdivision (1)[ below]. The complaint shall have as its first page
the Notice of Hearing and Order set forth in subdivision (2)[ below].

      Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.

                                             ***


Rule 1953. Commencement of Action.

                                             ***

       (c)    Any fees associated with this action shall not be charged to the plaintiff.

      Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.


Rule 1959. Forms for Use in Protection of Victims of Sexual Violence or
Intimidation Actions. Notice and Hearing. Petition. Temporary Protection Order.
Final Protection Order.

                                             ***

                                              12
      (b)     The petition in an action filed pursuant to the Act shall be identical in
content to the following form:

                                            ***

      Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts.

                                            ***




                                             13